Citation Nr: 0947134	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for partial loss of use of 
left leg.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

A Board hearing was held in August 2009; the transcript is of 
record.  At the hearing, the Veteran clarified that he was 
seeking service connection for a disability of the left leg, 
not bilateral leg.  Thus, his claim has been characterized as 
such.  


FINDING OF FACT

Partial loss of the left leg was not manifested during 
service and is not otherwise related to the Veteran's active 
service.


CONCLUSION OF LAW

Partial loss of the left leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

In July 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Addressing VA's duty to assist, the Veteran claimed his 
service treatment records were not complete.  He had 
requested copies of his service treatment records but 
contends that a blank page was contained within.  He 
requested assistance from his congressman to obtain complete 
records and was told that the records were too faded to 
create a copy.  Subsequent to the Board hearing, the record 
was held open for 30 days to afford the Veteran time to 
submit his copies of the service treatment records.  However, 
the 30 day period has expired and the Veteran has failed to 
submit his records.  The Veteran is responsible for providing 
pertinent evidence in his possession.  See Hayes v. Brown, 5 
Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way 
street; if a Veteran wishes help, he/she cannot passively 
wait for it in those circumstances where his/her own actions 
are essential in obtaining the putative evidence).  In any 
event, there is no reason to believe the service treatment 
records in the file are incomplete.

At the hearing, the Veteran contended that his records could 
have been destroyed at the National Personnel Records Center 
(NPRC) during the 1973 St. Louis fire.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, VA's request for information form does not 
report the Veteran's files as being destroyed.  Conversely, 
it indicates the service treatment records were mailed to the 
RO for review.  

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a Board hearing.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned. 38 C.F.R. § 3.303(b).  

At the August 2009 Board hearing, the Veteran claimed that in 
1966 he contracted a blood disease during service which led 
to an infection in his left leg.  He claims he was treated 
from June to September 1966.  The Veteran argues that the 
infection has left extensive scars which are now 
encapsulating a nerve in his left leg causing cramping and 
pain.  See Board hearing. 

Service treatment records do reflect treatment for unrelated 
maladies, but do not reflect any complaints of or treatment 
for a left leg infection or a blood disease.  A January 1970 
examination performed for separation purposes reflects the 
presence of an asymptomatic pilonidal cyst but no scars on 
his left leg.  Likewise, the Veteran's lower extremities were 
clinically evaluated as normal, and there is no report of a 
blood disease or left leg infection during service.  
Furthermore, in August 1974, the Veteran completed a Report 
of Medical History for affiliation with the reserves, and 
while he checked the 'Yes' box for 'skin diseases' and 
'cramps in legs,' the examiner only noted the Veteran's 
report that he suffers cramps in his legs due to overuse.  
The Veteran did not report any residuals from a left leg 
infection or a blood disease.  

Post-service treatment records reflect that in April 2004 the 
Veteran sought treatment for left leg pain, which he reported 
had been ongoing for the past five to ten years.  He denied 
any past injury.  In April 2006, he was treated for 
osteoarthritis with bilateral knee pain and a slight limp.  
The Veteran reported a burning pain in the left leg where a 
scar was formed from an infection many years ago.  The 
assessment was suspicion of neuropathic pain, left leg.

Based on review of the evidence of record, the Board finds 
that service connection is not warranted for partial loss of 
use of left leg.  As detailed, service treatment records are 
negative for complaints or diagnoses related to a left leg 
injury, or a blood disease.  Likewise, the Veteran failed to 
mention any residuals of any such injury or blood disease at 
the time of his separation examination, and affiliation 
examination conducted four years after separation from 
service.  This suggests that he did not have residuals of any 
such disability at that time.

Likewise, the evidence of record does not support a finding 
of continuity of symptomatology.  Post-service treatment 
records demonstrate that the first documented occasion on 
which the Veteran sought treatment for a left leg condition 
was in April 2004, thus over 34 years after separation from 
service.  Based on the Veteran's subjective report, the 
earliest possible occurrence of the Veteran's left leg pain 
could have been in 1994,  thus amounting to 24 years after 
separation from service, and at the time of such report, the 
Veteran denied any prior injury and did not indicate that 
such symptomatology was due to an in-service incident.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As the evidence does not establish competent evidence that 
the Veteran's claimed disability was incurred in or due to 
service, it is not necessary to obtain a VA medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board has considered the Veteran's lay contentions that 
his partial loss of use of left leg is due to service.  As a 
layperson, however, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no medical evidence of record to 
support an etiological relationship to his period of service.

In summary, as partial loss of use of left leg was not shown 
in service, and because there is no evidence of record 
suggesting that the Veteran's partial loss of use of left leg 
is related to his active service, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection.


ORDER

Entitlement to service connection for partial loss of use of 
left leg is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


